Citation Nr: 1820833	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial, compensable rating prior to January 27, 2014, and rating greater than 10 percent from that date, for a traumatic brain injury (TBI) with residual occasional dizziness.

(The issue of entitlement to waiver of overpayment of VA compensation benefits is addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1999 to July 2003, from January 2004 to September 2005, and from July 27, 2007 to August 17, 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO, inter alia, granted service connection for a TBI and assigned an initial zero percent (noncompensable) rating, effective September 13, 2010.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

In a December 2014 Decision Review Officer (DRO) decision, the agency of original jurisdiction (AOJ), inter alia, awarded a 10 percent rating for the Veteran's TBI with residuals of occasional dizziness, effective January 27, 2014.  As higher ratings are available before and after that date, and the Veteran is presumed to seek the maximum available benefit, the Board has now characterized the appeal as to the evaluation of TBI to reflect the staged ratings assigned (as reflected on the title page).    See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.

In April 2016, the Board remanded the higher initial rating claim on appeal for additional development.  After completing the requested development, the AOJ continued to deny the claim for higher initial ratings for TBI (as reflected in a November 2017 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

The Board notes that the Veteran had also perfected an appeal with regard to a claim for service connection for a sinus disorder, which  the Board also,  remanded this matter in April 2016 for further development.  On remand, in November 2017, the RO granted service connection for sinusitis, and thereby resolved the appeal as to that matter.

The Board also notes that the November 2017 SSOC included the issue of an increased rating for right shoulder anterior cuff sprain with recurrent dislocation.  The AOJ reported that it accepted the June 2012 substantive appeal as a timely NOD to the June 2011 RO decision for this issue.  Parenthetically, this was prior to the amendments requiring that specific forms be used for documents such as a NOD.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).  The November 2017 SSOC further advised the Veteran that this issue had not been perfected for appeal.  He was instructed to complete the enclosed VA Form 9 and return it within 60 days to continue the appeal for this issue.  The record does not show that the Veteran perfected an appeal for this issue following the November 2017 SSOC, and it is not before the Board.  See 8 C.F.R. §§ 20.200, 20.202 (2017).  

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the September 13, 2010 effective date of the award of service connection, the Veteran has subjectively described his TBI residuals as consisting of headaches, memory loss, poor concentration, among other symptoms; there was no objective evidence of TBI symptoms rated as "2" in one or more facet or "total" in the consciousness facet.

3.  The schedular criteria are adequate to rate the service-connected TBI at all pertinent points, and no claim of uemployability due to TBI has been raised.


CONCLUSION OF LAW

1. The criteria for an initial, 10 percent rating for TBI, from September 13, 2010 to January 27, 2014, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2017).

2.  The criteria for a rating in excess of 10 percent for TBI are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8045 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a September 2010 pre-rating letter issued in connection with what was then a claim for service connection, the RO provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After the issuance of this letter, the June 2011 rating decision awarded service connection for TBI.  

The issue on appeal arose from the Veteran's disagreement with the initial rating assigned following award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, as reflected in the SOC and SSOC, the Veteran has been furnished notice of the criteria for higher ratings for his TBI.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the October 2015 Board hearing, along with various written statements by the Veteran and his representative on his behalf.  

The Board has considered the March 2018 representative's request for an updated VA TBI examination.  The representative asserts the November 2016 VA examination is too old.  However, the passage of time alone does not require VA re-examination.  See VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) (rejecting argument that passage of time alone is sufficient to trigger VA's duty to provide an additional medical examination); Stanley v. Shulkin, No. 16-3694, p.5-6 (January 31, 2018) (holding claimant has to identify material change in disability beyond simple passage of time to trigger VA's duty to assist in obtaining additional examination); see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).   In this case, the November 2016 VA examiner identified an increase in headaches for which the maximum schedular rating was assigned in a November 2017 rating decision.  The lay and medical evidence received since November 2016 does not otherwise suggest a material change in TBI disability.  Without evidence of a material change in TBI disability, another VA TBI examination is not warranted.  Id. 

As noted, in October 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned enumerated the issues on appeal, to include the one herein decided.  Testimony was elicited from the Veteran as to his symptoms, medical history and treatment for TBI.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  Following the hearing, the Board undertook additional development of the claim on appeal, and as a result, additional evidence was subsequently added to the claims file.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In the April 2016 remand, the AOJ was directed to do the following: obtain Boston VA Medical Centers (VAMCs) treatment records since March 2012 and Bedford VAMC records since October 2014; send the Veteran a letter requesting he identify any additional evidence that is not of record, specifically private medical records; furnish a VA examination with an appropriate specialist physician for service-connected TBI and readjudicate the claim.  The AOJ obtained the requested VA treatment records.  In a May 2016 letter, the AOJ requested that the Veteran identify and furnish, or furnish authorization to obtain, any additional evidence, to specifically include private medical records.  No such records have been identified or furnished   In November 2016, the Veteran was afforded an additional VA TBI examination with a VA neurologist.  Thereafter, the AOJ readjudicated the claim, awarding a maximum schedular rating for headaches, in November 2017.  As, with respect to the claim herein decided, the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.    There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  As such the Veteran is not prejudiced by the adjudication on the merits.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The Veteran's TBI with residuals of occasional dizziness are rated as noncompensable from the September 13, 2010 effective date of service connection, and as 10 percent disabling from January 27, 2014; each rating has been assigned under DC 8045.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045.  Here, as the AOJ has already assigned staged ratings for the Veteran's TBI, the Board must consider the propriety the rating assigned at each stage, as well as whether any further staged rating is warranted.

DC 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.   The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if "3" is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.   However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of 38 C.F.R. §  4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. 3.114, if applicable.  38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).

For background purposes, the Veteran had an in-service concussion when he fell approximately 20 feet off of a ladder in service.  

The Veteran visited a VA primary care clinic in August 2010 to establish care.  As relevant, he reported having a concussion in service.  He complained about forgetfulness and worsening short term memory.  Clinical evaluation was grossly normal.  The clinician assessed TBI.  The Veteran declined a referral to the polytrauma clinic, but was interested in neuropsychological testing.  

In August 2010, the Veteran underwent a psychiatric evaluation.  Memory testing was notable for 1/3 objects for five minute recall.  

In November 2010, the Veteran underwent a neuropsychological evaluation.  Currently, he complained about short term memory deficits.  He also had problems with concentration and organization.  He attributed his cognitive problems to a military head injury.  The clinician noted prior findings.  Multiple tests were administered.  The clinician commented that the effort level was well below expected and left the cognitive test validity in doubt.  In particular, memory, focused attention, cognitive flexibility, and verbal fluency were difficult to gauge.  Selective attention seemed reduced and processing speed was impaired.  Regardless of test validity, the reported head injury appeared to meet the criteria for a concussion or mild TBI.  The clinician commented that cognitive symptoms following a mild TBI usually resolved quickly and did not result in the reported symptoms.  However, he commented that headaches could reasonably be related to the injury.  The clinician assessed that it was far more likely the cognitive symptoms were attributable to PTSD.  He diagnosed PTSD and major depressive disorder. 

In February 2011, the Veteran was afforded a VA TBI examination.  The examiner listed a TBI diagnosis with a 2004 onset.  The examiner reported that the Veteran likely had a concussion when he fell 20 feet off of a ladder and hit his head on a cement floor.  The Veteran reported having problems with memory loss and concentration since 2006 or so.  He complained about difficulty with concentration and name recall.  He had frequent headaches.  The examiner noted sleep problems and psychiatric symptoms.  He assessed mild memory impairment and cognitive symptoms of difficulty concentrating.  Neurobehavioral symptoms included irritability.  Speech problems included report of altered speech when exhausted.  The examiner commented that clinical records indicated this was on a functional basis.  He also noted anosmia reports.  Clinical evaluation was notable for a healthy appearance with a flat affect.  Neurological evaluation of all extremities was grossly normal.  Cranial nerve dysfunction was notable for diminished olfaction bilaterally.  Psychiatric findings included flat affect, psychomotor retardation and apparent depression.  The examiner commented that diminished pursuit eye movements were noted, but likely functional due to inattention.  

The examiner provided assessments in light of the Facets of cognitive impairment and other TBI residuals.  For Memory, attention, concentration, executive functioning, a 1 was indicated for mild symptoms.  The examiner cited objective testing evidence of mild impairment in memory, attention, concentration or executive functions.  For Social interaction, a 1 was indicated for occasionally inappropriate behavior.  For Subjective symptoms, 1 was indicated for three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living or work, family or other close relationships.  For Neurobehavioral effects, a 1 was indicated for one or more neurobehavioral effects that occasionally interfere with workplace or social interaction but do not preclude them.  For Judgment, Orientation, Motor Activity, Visual Spatial Orientation, Communication and Consciousness, the examiner assessed normal findings.  The examiner reported that the Veteran followed three-step commands poorly and was confused by them.  Recall was 1 out of 3 objects at 5 minutes.  The Veteran had mild difficulty with similarities testing.  He could easily spell a five letter word backwards.  No aphasia was observed.  He scored 22/30 on a mini-mental status test with uncertain validity.  The examiner noted the November 2010 neuropsychological test with uncertain validity.  He diagnosed TBI and headaches.  He stated that the decreased performance for memory, learning and executive function was more likely related to PTSD.  He indicated the anosmia/ olfactory loss symptoms were subjective and although it was unlikely related to TBI, the possibility could not be ruled out.   

March 2012 VA magnetic resonance imaging (MRI) head study showed normal findings.  

May 2012 VA treatment records included complaints about anosmia, headaches, and deficits in short term memory and attention.  The clinician commented that the prior neuropsychological testing showed a complex disability picture with difficult interpretation.  Examination was notable for limited spontaneity, flat affect, long response latency, and tangential answers.  Basic language was intact.  The Veteran had delayed recall memory for one item out of three.  There were no lateralizing abnormalities of motor control.  The clinician assessed chronic posterior neck headaches, cognitive disorder, probable compensatory hyperhidrosis of head and neck, and posttraumatic anosmia.  

January 2013 and May 2013 VA treatment records showed that Veteran had a primary complaint of headaches, but was also concerned about dizziness and speech problems.  Clinical evaluation was notable for mild anxiety and constricted affect.  The clinician assessed possible migraine with aura.  He commented this could explain the dizziness episodes.  

February 2014 VA treatment records reflected that the Veteran complained about hand tremors, headaches and confusion during conversation.  He described the tremors as intermittently affecting his right thumb or left ring finger.  They occurred once or twice a month, but could last for hours and were associated hand weakness.  He continued to have headaches and dizziness.  He complained about memory problems.  He had difficulty understanding television commercials.  He regularly misplaced keys or his wallet.  He had trouble following multi-step tasks.  The clinician noted the November 2010 neuropsychological examination.  Neurological examination was notable for poor eye contact.  Speech was fluent without dysarthria.  He could follow three step commands and was fully oriented.  He was unable to recall any of the three objects within five minutes.  He had mild difficulty with similarity testing.  He scored 26/30 on mental status testing.  Physical neurological findings were grossly normal.  The clinician assessed migraine headaches.  He indicated the tremors appeared benign and likely related to muscle fatigue.  The cause of the memory deficits was unclear.  However, the symptoms involved inattention and decreased concentration rather than true memory loss or dementia.  He suggested repeat neuropsychological testing.  

In June 2014, the Veteran was afforded another VA TBI examination.  The examiner diagnosed TBI.  The Veteran complained about memory problems, such as forgetting names of people he should know.  He wrote down work tasks and kept a detail list of instructions on how to complete tasks.  He complained about hand tremors from the head injury with decreased hand strength.  It occurred once or twice a month and lasted for about two days.  The Veteran also had intermittent dizziness since the head injury.  He described the symptoms as incoordination and "feeling off" but not room spinning.  He continued to have anosmia.   

The examiner provided assessments on the Facets of cognitive impairment and other TBI residuals.  For Memory, attention, concentration, executive functioning, a 1 was indicated for mild symptoms.  The Veteran complained about remembering names and relying on written notes as memory aids.  He had recently misplaced his keys and later found them in the door lock.  For Judgment, a 1 was indicated for mild symptoms.  The Veteran reported difficulty making decisions and delegating to his wife.  For Social interaction, a 1 was indicated for occasionally inappropriate behavior.  The Veteran reported verbal aggression towards others.  For motor activity, a 1 was indicated for generally normal activity with mild slowness at times due to apraxia.  The Veteran reported intermittent tremors and associated hand weakness.  For Visual spatial orientation, a 1 was indicated for mild impairment.  The Veteran complained about difficulty with automobile navigation.  For Orientation, Subjective symptoms, Neurobehavioral effects, Communication and Consciousness facets, a 0 was indicated.  The examiner listed anosmia, headache and dizziness as residual symptoms.  He noted the November 2010 neuropsychological testing and March 2012 MRI report.  He described the occupational impact of the Veteran's TBI as difficulty remembering everyday tasks and using handwritten notes as memory aids.  The Veteran stated his memory loss and concentration problems affected his work on a daily basis.  

During the October 2015 Board video-conference hearing, the Veteran described his TBI symptoms as difficulty completing domestic and occupational tasks due to memory lapses and confusion. 

On  November 2016  VA TBI examination the examiner listed a TBI diagnosis with a 2004 onset.  The Veteran detailed the in-service injury with headaches and memory loss developing around 2008.  He described his memory loss as losing his key or cell phone.  It happened approximately three times per week.  He also reported misplacing his tools for automobile repairs.  Prior to having a global position system (GPS), he would get lost approximately once a month while driving.  He also reported difficulties following conversation.  He denied depression, emotional lability, irritability and road rage.  The examiner commented these reports were contradicted by prior reports indicating worsening psychiatric symptoms.  The Veteran worked full time, but reported taking sick days about twice a month over the past year due to headaches.  He described occupational difficulties from forgetting social security digits and misplacing paperwork.    

The examiner provided assessments on the Facets of cognitive impairment and other TBI residuals.  For Memory, attention, concentration, executive functioning, a 1 was indicated for mild symptoms.  The examiner cited the Veteran's complaints of impaired memory, attention, concentration or executive functions.  He noted the Veteran recalled one of three words in five minutes.  For Orientation and Visual Spatial Orientation, 1 was indicated for occasional disorientation due to one of four aspects of orientation.  The examiner cited the Veteran's reports of getting lost while driving prior to GPS use.  For Subjective symptoms, 1 was indicated for three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living or work, family or other close relationships.  The examiner cited the Veteran's need to rest during headache episodes resulting in him missing work approximately twice a month.  For Judgment, Social interaction, Motor activity, Neurobehavioral effects, Communication and Consciousness, a 0 was indicated from normal findings.  The examiner identified headaches as the residual symptoms attributable to TBI.  He noted the November 2010 neuropsychological test results and March 2012 MRI brain report.  He commented that there appeared to be a time lapse between the head injury and reported onset of headaches and memory loss and inattentiveness.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that an initial, 10 percent rating for TBI, prior to January 27, 2014, is warranted, but that a  rating in excess of 10 percent must be denied.  38 C.F.R. § 4.124a, DC 8045.  

The Board points out that the clinical assessments from the November 2010 neuropsychological evaluation and February 2011 VA TBI examination suggest that the Veteran's complaints about TBI type symptoms are attributable to PTSD.  The symptoms attributable to PTSD, headaches and anosmia are not for consideration in this analysis since such symptoms, including impaired concentration, irritability, among others are contemplated in the currently assigned ratings for service-connected PTSD, headaches and anosmia.  See 38 C.F.R. §§ 4.14, 4.87, 4.124a, 4.130, DCs 6275, 8045, 9411.  

In assessing the severity of TBI, the Board has considered the Veteran's assertions regarding his symptoms he deems attributable to TBI, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  

In this regard, , the medical evidence shows that the Veteran's TBI have been noted to  approximate a "1" but no higher in several TBI facets prior to January 27, 2014.  The February 2011 VA examiner indicated that decreased performance for memory,  learning and executive function were more likely related to PTSD, but did not distinguish the other TBI facet symptoms as being related to PTSD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the "1" assigned for the TBI facets, other than Memory, attention, concentration and executive function, in the February 2011 VA examination is attributed to service-connected TBI.  38 C.F.R. § 4.3; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  At no pertinent point has the Veteran's TBI approximated a "2" in any TBI facet.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the studies of record.  Cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the award of service connection has the Veteran's TBI been shown to be so exceptional or unusual as to render the schedular criteria for evaluating it inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321 (b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The symptoms identified as associated with the Veteran's service-connected TBI are mildly impaired facets, including memory, attention, concentration, executive functioning, judgment, social interaction, motor activity, and visual spatial orientation.  However, these are symptoms specifically contemplated by the appropriate rating criteria for TBI discussed above.  Hence, the criteria for rating TBI under DC 8045 encompass the effects of the Veteran's TBI.  Therefore, the 10 percent rating assigned for the service-connected TBI during the period under consideration contemplates all of the Veteran's symptoms, as explained above, and there is no evidence or allegation of any symptomatology that falls outside the scope of the applicable criteria. 

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39  (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board further notes that the Veteran has been gainfully employed since the effective date of the award of service connection (ssee VA examination reports dated in February 2011, June 2014 and November 2016), and there is no evidence or allegation that he has effectively been rendered unemployable due to TBI at any pertinent point.  Hence, the Board need not address the question of the Veteran's entitlement to a total disability rating based upon individual unemployability (TDIU) due to TBI as a component of the current claim for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For all the foregoing reasons, the Board finds that an initial 10 percent rating for TBI is warranted for the period from September 13, 2010 to January 27, 2014, but that a  rating in excess of 10 percent for TBI must be denied.  In reaching these conclusions, the Board has favorably applied the benefit-of-the doubt doctrine in reaching the decision to award an initial 10 percent schedular rating for the period indicated, but finds that the preponderance of the evidence is against assignment any higher rating at any point pertinent to this appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.








      CONTINUED ON NEXT PAGE


ORDER

An initial 10 percent rating for TBI, from September 13, 2010 to January 27, 2014, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 10 percent for TBI is denied.	




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


